— In a proceeding to invalidate a petition designating Bill Green as a candidate in a primary election to be held on September 15, 1992, for the nomination of the Republican Party as its candidate for the public office of Member of Congress from the 14th Congressional District, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated August 13, 1992, which denied the application.
Ordered that the judgment is affirmed, without costs or disbursements.
Based on the evidence presented, there is no reason to disturb the Supreme Court’s finding that personal service was not properly effected upon the respondent pursuant to CPLR 308 (1) (see, Dorfman v Leidner, 76 NY2d 956; Espy v Giorlando, 85 AD2d 652, affd 56 NY2d 640). Moreover, were we to reach the merits of the case, we would find that the cover sheets of the designating petition complied with Election Law § 6-134, and the rules promulgated by the Board of Elections (see, Matter of Mroz v Maloney, 185 AD2d 962 [decided herewith]; see also, L 1992, ch 79). Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.